Citation Nr: 0125164	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-11 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  That rating decision found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a psychiatric disorder.  

The matter at issue has been considered and denied on 
numerous previous occasions.  Initially, in June 1962 it was 
denied by a rating decision which was not appealed.  A Board 
decision of May 1977 denied the claim on the merits and 
subsequent Board decisions of June 1978 and July 1981 found 
that the claim could not be reopened because new and material 
evidence had not been submitted.  The most recent unappealed 
rating decision was in April 1994.  It found that new and 
material evidence sufficient to reopen a claim for service 
connection for a psychiatric disorder had not been submitted.  
That decision was final, as outlined in 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 20.302 
(2000).  As such, the veteran's claim for service connection 
for a psychiatric disorder may only be reopened and 
considered on the merits if new and material evidence is 
submitted.  38 U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. 3.156(a).


REMAND

The veteran is attempting to reopen his claim for service 
connection for a psychiatric disorder.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].  This law and 
regulations are applied to all claims pending on the date of 
enactment.  Pursuant to these changes there is now an 
expanded duty to assist the veteran.  

The Board observes that the statutory duty of the VA to 
assist the appellant with the development of facts pertinent 
to a claim under the VCAA is generally limited to new claims 
for compensation and not applicable to requests to reopen, as 
here.  VA, however, has a responsibility to attempt to obtain 
relevant, available evidence from any new source identified 
by the claimant in the case of a claim to reopen.  Under the 
VCAA, the assistance provided by the Secretary shall include 
obtaining relevant records pertaining to the claimant's 
service that are held or maintained by a governmental entity.  
VCAA (codified as amended at 38 U.S.C.A. § 5103A(c)(1)).  

In this case, the appellant has identified additional sources 
of evidence which might be obtained and which would be 
pertinent to his claim.  In connection with the veteran's 
present attempt to reopen his claim for service connection 
for a psychiatric disorder, in April 1999 he provided 
documents associated with a special court martial conducted 
in July 1961 which were not previously of record.  These 
documents include statements describing the veteran's 
behavior during relevant times in service leading up to that 
court martial.  Review of these documents indicate that there 
may be other documents in the government's possession 
associated with the court martial which could be relevant to 
the veteran's claim.

On this point, the Board notes that where the evidence not 
previously considered consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. §§ 
3.156(c), 3.400(q)(2) (2001).  Thus, such records do not 
require that it be determined that they are new and material 
before the claim must be reviewed.  

Based on the foregoing, the Board believes that the RO should 
request that a special search be made for the remainder of 
the records pertinent to disciplinary actions taken, 
specifically the complete records of the July 1961 court 
martial.  On remand, the RO should instruct the appellant of 
his right to submit any additional available evidence, to 
include any additional disciplinary records in his 
possession, since they might further support his assertions 
of entitlement to service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5107 (West 1991 & Supp 2001)

After the RO obtains any available official service records, 
and affords the veteran the opportunity to submit any 
additional service records in his possession, the RO need not 
readjudicate the veteran's claim.  Instead, after the 
requested records have been obtained and associated with the 
claims file, the RO shall return the claims file to the 
Board.  Then, the Board intends to request a medical opinion 
pursuant to 38 C.F.R. § 20.901.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO request that the veteran 
furnish any additional service records 
which he has which would supplement those 
he submitted in April 1999.  He should 
also be requested to state, for the 
record, when, and from what source, he 
obtained those records.  Even if the 
veteran does not respond, or is unable to 
furnish any additional information, the 
RO should request the complete records 
pertaining to the special court martial 
of the veteran in July 1961 from the 
service department.

2.  The RO should then return the case to 
the Board, if in order, without 
readjudication of the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for a psychiatric disorder.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified; 
however, as discussed above, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




